Citation Nr: 0123323	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  99-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran served on active duty from February 1978 to July 
1979.  

This case came to the Board of Veterans' Appeals (Board) from 
an April 1999 RO decision which increased the rating for 
service-connected schizophrenia from 30 percent to 50 
percent; the veteran appealed for an even higher rating.  

In a November 2000 decision, the Board denied the claim for 
an increased rating for schizophrenia.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2001, the VA Secretary filed a 
motion with the Court, requesting that the Board decision be 
vacated and the case remanded for consideration of the notice 
and duty to assist provisions of the recently enacted 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  By an April 2001 order, the 
Court granted the motion.  

The case was thereafter returned to the Board.  In July 2001, 
the veteran and his representative submitted additional 
evidence, waiving consideration of the evidence by the RO 
pursuant to 38 C.F.R. § 20.1304.  In August 2001, the 
veteran's representative submitted additional written 
argument.  


REMAND

The veteran claims his schizophrenia should be rated higher 
than 50 percent.  The last VA compensation examination for 
the disorder was in January 1999, and the last treatment 
record on file is dated in May 1999.  Since the Court order, 
the veteran has submitted a December 2000 letter from his ex-
wife and a July 2001 letter from a VA treating psychologist, 
Dr. W. D. Gammon; both of these documents refer to recent 
psychiatric treatment.  Given the Secretary's motion and 
Court order in this case, and the notice and duty to assist 
provisions of the VCAA and a recently promulgated companion 
VA regulation, all ongoing psychiatric treatment records 
should be obtained and a current VA compensation examination 
should be provided.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for 
psychiatric problems since May 1999.  The 
RO should then obtain copies of all 
related inpatient and outpatient medical 
records.  

2.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the severity of 
his schizophrenia.  The claims folder 
should be provided to and reviewed by the 
doctor, and the examination report should 
note such has been accomplished.  Updated 
occupational and social history should be 
obtained, and all psychiatric signs and 
symptoms should be reported in detail.  A 
Global Assessment of Functioning (GAF) 
score should be assigned and explained, 
and the doctor should assess the degree 
of occupational and social impairment due 
to schizophrenia.  

3.  The RO should assure that any other 
notice and duty to assist action under 
the VCAA and the new companion VA 
regulation is accomplished with respect 
to the veteran's claim for an increased 
rating for schizophrenia.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. § 3.159).

4.  The RO should then review the claim 
for an increased rating for 
schizophrenia.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.  

On remand, the veteran may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


